Citation Nr: 9911936	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-30 940	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a 
mouth injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  This appeal arises from a June 1997 rating 
action in which the RO denied service connection for a back 
disability and for residuals of a mouth injury.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for a back disability and for 
residuals of a mouth injury are plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims with respect to the issues of service connection for a 
back disability and for residuals of a mouth injury.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in effect, that he should be service 
connected for a back disability and residuals of a mouth 
injury, both of which had their onset in service.
In particular, he claims that he injured his back and mouth 
in a plane crash during service.

A review of the veteran's service medical records and dental 
records reveals no complaints, findings, or diagnoses of 
either a back disability or a mouth injury.

Private dental treatment records dated from March 1970 
through May 1993 do not reveal any findings or treatment for 
a mouth injury or residuals of a mouth injury.  In a dental 
history form dated in July 1992, the veteran indicated that 
he had never had a serious injury to his mouth.

Private treatment records dated from April 1988 through May 
1989 from Orthopedic Associates of Central Connecticut reveal 
that the veteran was treated for a back injury.  The veteran 
provided a history of injury to his back in March 1988 when 
he fell while sitting in a chair that broke.


II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claims are not 
well-grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 
(1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

A.  Service connection for a back disability

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  In 
this case, there is current evidence of a back disability.  
Thus, the first Caluza requirement to establish a well-
grounded claim is met.  The second Caluza requirement is also 
met since the veteran is competent to state that he injured 
his back during service.  However, there is no medical 
opinion of record linking the current back disability to 
service.  Thus, the third Caluza requirement is not met.  As 
such, the Board finds that the veteran's claim for service 
connection for a back disability is not well-grounded, and 
the appeal must be denied.

B.  Service connection for residuals of a mouth injury

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that Congress specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents had resulted in a disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet.App. 223 (1992).  In this case, 
the veteran has not provided any medical evidence of the 
current existence of residuals of a mouth injury which have a 
nexus to any trauma to the mouth he may have sustained in 
service.  Here, two of the three Caluza requirements to 
establish a well grounded claim for service connection for 
residuals of a mouth injury have not been met.  The veteran 
has not provided a well-grounded claim, and therefore, the 
appeal must be denied.


ORDER

Evidence of a well-grounded claims not having been submitted 
with respect to the issues of service-connection for a back 
disability and residuals of a mouth injury, the appeal is 
denied.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

